DISMISS and Opinion Filed October 28, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00391-CV

                                 GOLDFARB PLLC, Appellant
                                           V.
                                ALAN P. MCDONALD, Appellee

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-16-03747

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                  Opinion by Chief Justice Burns
         This is an appeal from a final decree of divorce and severance order. As reflected in the

record, appellant intervened in the divorce proceeding seeking to recover attorney’s fees from

appellee for its representation of appellee’s ex-wife during the divorce. The claim was severed

from the divorce before the divorce was finalized and appears to remain pending in the severed

cause.

         Because the right to seek appellate review is limited to those whose interests are concluded

or prejudiced by the challenged judgment, we questioned appellant’s standing to bring the appeal

and our jurisdiction. See State v. Naylor, 466 S.W.3d 783, 787 (Tex. 2015); Jack Jones Hearing

Ctrs., Inc. v. State Comm. of Exam’rs in Fitting and Dispensing of Hearing Instruments, 363
S.W.3d 911, 914 (Tex. App.—Austin 2012, no pet.); Stroud v. Stroud, 733 S.W.2d 619, 620 (Tex.
App.—Dallas 1987, no writ). In briefing filed at our request, appellant argues it “is effectively

appealing from the trial court’s ‘just and right’ division of assets and liabilities, as it seeks an order

awarding certain fees to be payable to the firm.”1 Appellant’s claim for attorney’s fees, however,

was severed from the divorce and not determined by the decree. Accordingly, appellant’s interests

were not concluded or prejudiced by the decree, and appellant has no standing to appeal from the

decree. See Jack Jones, 363 S.W.3d at 914; Stroud, 733 S.W.2d at 620; see also N.H. Ins. Co. v.

Tobias, 80 S.W.3d 146, 148 (Tex. App.—Austin 2002, no pet.) (because appellant’s claims were

severed from original cause, appellant is no longer party to original cause and cannot appeal from

that cause).

          Lacking jurisdiction, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                                       /Robert D. Burns, III/
                                                                       ROBERT D. BURNS, III
                                                                       CHIEF JUSTICE



190391F.P05




     1
       Appellant also argues the decree did not dispose of all claims and is not final. See Lehmann v. Har-Con Corp.39 S.W.3d 191, 195 (Tex.
2001). However, the decree followed a bench trial and includes “finality language.” See id. at 204, 206.

                                                                   –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 GOLDFARB PLLC, Appellant                          On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00391-CV        V.                      Trial Court Cause No. DF-16-03747.
                                                   Opinion delivered by Chief Justice Burns,
 ALAN P. MCDONALD, Appellee                        Justices Whitehill and Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Alan P. McDonald recover his costs, if any, of this appeal from
appellant Goldfarb PLLC.


Judgment entered October 28, 2019.




                                             –3–